DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing filed on 05/28/2010 is in compliance with MPEP 608.03 and therefore is accepted.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	As of claim 1: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 1 that includes, “wherein two green pixels that are those closest to a non-green pixel cluster remain in each green cluster after downsampling, and wherein each non-green pixel cluster is bordered by four downsampled green pixels; and up sampling non-green color pixels in a non-green cluster from the remaining green pixels that are closest to the non-green cluster by a bilinear interpolation of each non-green pixel with respect to the closest remaining green pixels. wherein the up sampling of the non-green color pixCls is guided by a compressed array that corresponds to the image sensor data.”
As of Claims 2-8 : Claims 2-8 depend from Claim 1 and are allowed as well.
As of claim 9: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 9 that includes, “wherein down sampling green pixels comprises keeping pixels at two diagonally opposites corners of the n xn color pixel array while flipping the diagonally opposite corners for alternate pixel array rows: and up sampling non-green color pixels in a non-green cluster from the remaining green pixels that are closest to the non-grreen cluster by a bilinear interpolation of each non-green pixel with respect to the closest remaining green pixels, wherein the up sampling of the non-green color pixels is guided by a compressed array that corresponds to the image sensor data.”
As of Claims 10-16: Claims 10-16 depend from Claim 9 and are allowed as well.

As of claim 17: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 17 that includes, “up sampling non-green color pixels in a non-green cluster from the remain!t ureen pixels that are closest to the non-green cluster guided by a compressed array that corresponds to the image sensor, wherein the compressed array is one of a pixel direction map, wherein the pixel direction map specifies one of six directions for each pixel, wherein the six directions are horizontal, vertical, slash, backslash. flat, and unknown, wherein the pixel direction map is determined by splitting the image sensor data into red. green and blue clusters, within each cluster, determining if each pixel is flat by using a max-min measurement for each pixel and comparing the max-min measurement to a threshold, whcrein if the max-min measurement for a pixel is below this threshold, the pixel is determined to be flat, and if the pixel is determined to be non-flat, determining a direction for the pixel.”
As of Claims 18-19 : Claims 18-19 depend from Claim 17 and are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oh et al. (US 2017/0039682 A1) teaches to reconstruct a full color image (i.e. a full set of RGB color triples for each pixel) and predict the other two missing color components for each pixel and from the spatially under sampled color channels, the conventional method uses bilinear interpolation or other more complicated algorithms using neighbor pixel information with values for the same color being sought for a current pixel. These methods often cannot preserve maximum image resolution without introducing false color artifacts. It should be noted that the terms color and color component are used interchangeably herein to refer to the three R, G, and B color components (¶0019).
Zimmer (US 2015/0348244) teaches obtain image data representative of a first image, the image data comprising a plurality of pixels, each pixel in the plurality comprising a first plurality of pixel color values; obtain a direction map for the first image, the direction map having a corresponding value for each pixel in the plurality; obtain an edge map for the first image, the edge map having a corresponding value for each pixel in the plurality; perform blind color edge alignment on the first image utilizing at least the direction map for the first image and the edge map for the first image; compute a natural high pixel color value and a natural low pixel color value for a first pixel color value of a first pixel in the first image based, at least in part, on pixel color values of pixels in a first neighborhood of pixels around the first pixel, wherein at least one pixel in the first neighborhood of pixels is located on a first side of a first edge in the first image, and wherein at least one pixel in the first neighborhood of pixels is located on a second side of the first edge in the first image; compute an interpolated new pixel color value for the first pixel color value of the first pixel by interpolating between the computed natural high pixel color value and the computed natural low pixel color value for the first pixel color value of the first pixel; and store the interpolated new pixel color value in a memory (Claim 1).
Lukac (US 2010/0061625) teaches [0085] Referring back to the flowchart of FIG. 3, after computation of the color difference components CDv in the vertical direction and the color difference components CDh in the horizontal direction in the above manner, the color image data generation process of the embodiment creates an edge direction map with these data on the color difference components (edge direction map creation process) (step S104). The edge direction map shows the orientation of each edge included in the image as either the vertical direction or the horizontal direction. The direction of an edge may be set in advance in all the pixels, but in the present embodiment, the edge direction is set for pixels (R pixels and B pixels) other than the G pixels in order to speed up processing (¶0085).
Wange et al. (US 2016/0275858 A1) teaches jointing sub-pixels, having one color, of the pixel units adjacent to each other, to form a polygon shape as a sampling area for the corresponding color, such that the sub-pixels having different colors form sampling areas for different colors, respectively; wherein, when one color is to be displayed within its corresponding sampling area, the sub-pixels forming the sampling area are lighted for displaying the color. By using a virtual display technology, this display method achieves display of these color components and multicolor, thereby further improving resolution ratio (¶0052).
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697